UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 29, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 75.43% (Cost $861,765,741) Agricultural Products 0.97% Cosan SA Industria e Comercio, Perpetual Bond (Brazil) (F)(S) 8.250% 02-15-49 BB $5,750 5,290,000 Saskatchewan Wheat Pool, Inc., Sr Note (Canada) (D) 8.000 04-08-13 BB 5,800 5,949,265 Airlines 0.72% Delta Air Lines, Inc., Collateralized Bond (S) 6.821 08-10-22 A- 4,529 4,359,922 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 (L) 7.027 11-01-19 A- 4,235 4,044,425 Aluminum 0.31% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 4,165 3,623,550 Apparel Retail 0.38% Hanesbrands, Inc., Gtd Sr Note Ser B (L)(P) 8.204 12-15-14 B- 4,990 4,391,200 Auto Parts & Equipment 0.19% Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 B 2,305 2,258,900 Automobile Manufacturers 1.36% DaimlerChrysler NA Holdings Corp., Gtd Sr Note Ser EMTN 4.375 03-21-13 BBB+ 8755 12,991,386 Volkswagon Finance Service AG 5.375% 1/25/2012 (Germany) (F) 5.375 01-25-12 A- 1,840 2,867,378 Broadcasting & Cable TV 3.44% Allbritton Communications Co., Sr Sub Note 7.750 12-15-12 B- 8,993 8,948,035 Charter Commincations Holdings II, LLC Capital Corp., Sr Note 10.250 09-15-10 CCC 5,000 4,575,000 Shaw Communications, Inc., Sr Note (Canada) (D) 6.100 11-16-12 BB+ 9,000 9,274,321 Sr Note (Canada) (D) 5.700 03-02-17 BB+ 2,325 2,235,425 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note 8.000 03-15-12 B 3,397 3,464,940 Sirius Satellite Radio, Inc., Sr Note 9.625 08-01-13 CCC 2,465 2,033,625 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 5,000 4,562,500 Page 1 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Gtd Sr Note (P) 7.739 05-01-13 CCC 4,500 3,847,500 Young Broadcasting, Inc., Gtd Sr Sub Note (L) 10.000 03-01-11 CCC- 1,500 1,035,000 Casinos & Gaming 7.04% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB- 2,540 2,336,800 Fontainebleau Las Vegas, Note (S) 10.250 06-15-15 CCC+ 2,385 1,717,200 Sr Note (G) 12.000 06-01-22 CCC+ 3,000 2,550,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (Canada) (F)(S) 7.250 02-15-15 B+ 1,250 1,181,250 Greektown Holdings, LLC, Sr Note (S) 10.750 12-01-13 CCC+ 5,445 5,145,525 Indianapolis Downs LLC, Sr Sec Note (S) 11.000 11-01-12 B 1,905 1,714,500 Isle of Capris Casinos, Inc., Gtd Sr Sub Note (L) 7.000 03-01-14 B 2,550 1,740,375 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 10,070 8,358,100 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 5,000 5,006,250 Majestic Star Casino, LLC, Gtd Sr Sec Note 9.500 10-15-10 B+ 3,800 3,344,000 Mandalay Resort Group, Sr Sub Note 9.375 02-15-10 B+ 3,850 3,955,875 Marshantucket Western Pequot Tribe, Bond (S) 8.500 11-15-15 BB+ 2,275 2,024,750 MGM Mirage, Inc., Gtd Sr Note 7.625 01-15-17 BB 5,140 4,844,450 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 B 4,450 4,316,500 Sr Sub Note 7.125 08-15-14 B 1,755 1,500,525 Sr Sub Note (L) 6.375 07-15-09 B 5,080 5,029,200 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B 8,165 7,920,050 Pinnacle Entertainment, Inc., Sr Sub Note (L)(S) 7.500 06-15-15 B- 1,800 1,386,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 2,329 2,422,160 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12-15-10 B+ 1,275 1,255,875 Turning Stone Resort & Casino, Sr Note (S) 9.125 09-15-14 B+ 9,620 9,283,300 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-14 BB- 5,003 4,865,418 Coal & Consumable Fuels 0.62% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB- 7,830 7,164,450 Page 2 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Commodity Chemicals 0.29% Braskem SA, Note (Brazil) (F)(S) 11.750 01-22-14 BB+ 2,800 3,416,000 Construction & Farm Machinery & Heavy Trucks 0.39% Manitowoc Co., Inc. (The), Gtd Sr Note 7.125 11-01-13 BB- 4,600 4,473,500 Consumer Finance 0.49% Capital One Capital IV, Gtd Sub Bond 6.745 02-17-37 BBB- 1,745 1,195,622 Ford Motor Credit Co., LLC, Sr Note 9.750 09-15-10 B 4,800 4,513,834 Diversified Banks 2.55% Banco Macro SA, Note (Argentina) (F) 8.500 02-01-17 B2 5,310 4,779,000 Bancolombia SA, Sub Bond (Colombia) (F)(L) 6.875 05-25-17 Ba1 2,085 2,012,025 European Investment Bank, Sr Note (New Zealand) (D) 6.750 11-17-08 AAA 9,920 7,830,122 Sr Note (New Zealand) (D) 6.080 04-21-08 AAA 6,695 5,333,137 Sr Note (New Zealand) (D) 4.375 03-06-09 AAA 2,955 5,865,263 Landwirtschaftliche Rentenbank, Note (New Zealand) (D) 6.500 09-17-09 AAA 4,960 3,852,350 Diversified Commercial & Professional Services 0.22% ARAMARK Services, Inc., Gtd Sr Note (P) 6.739 02-01-15 B- 2,920 2,555,000 Electric Utilities 0.94% Cia de Transporte de Energia Electrica en Alta, Tension Transener SA, Sr Note (Argentina) (F)(S) 8.875 12-15-16 B 4,685 4,064,237 Texas Competitive Electric Holdings Co., LLC, Gtd Sr Note (S) 10.250 11-01-15 CCC 7,000 6,825,000 Environmental & Facilities Services 0.12% Blaze Recycling & Metals, Inc., Sr Sec Note (S) 10.875 07-15-12 B 1,605 1,396,350 Foreign Banks 0.52% International Finance Corp., Sr Note (Australia) (D) 7.500 02-28-13 AAA 6,510 6,086,651 Page 3 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Foreign Government 26.47% Austria, Republic of, Note (New Zealand) (D) 6.000 09-26-08 AAA 4,960 3,902,926 Bonos Y Oblig Del Estado, Bond (Spain) (F) 6.150 01-31-13 AAA 24,015 40,752,219 Bond (Spain) (F) 5.400 07-30-11 AAA 10,615 17,119,850 Canada Housing Trust, Gtd Sr Note (Canada) (D) 4.550 12-15-12 AAA 10,795 11,423,890 Note (Canada) (D) 4.800 06-15-12 AAA 29,820 31,816,281 Colombia, Republic of, Note (Colombia) (F) 10.750 01-15-13 BBB- 11,900 14,708,400 France, Government of, Bond (France) (F) 4.750 10-25-12 AAA 12,835 20,551,199 Germany, Federal Republic of, Bond (Germany) (F) 5.000 01-04-12 AAA 10,710 17,222,337 Institut Credito Oficial, Sr Note (Spain) (F) 5.000 12-07-09 AAA 4,430 8,860,150 Irealand, Government of, Sr Bond (Ireland) (F) 4.500 10-18-18 AAA 9,095 14,058,782 Mexican Bonos, Bond Ser M-10 (Mexico) (D) 8.000 12-17-15 A+ 58,980 5,677,830 Mexican States, United, Bond (Mexico) (F)(L) 11.375 09-15-16 BBB+ 3,800 5,470,100 New South Wales Treasury Corp., Bond (Austria) (F) 7.000 12-01-10 AAA 66,420 61,373,223 Ontario, Province of, Bond (Canada) (D) 4.400 03-08-16 AA 9,625 9,993,962 Deb (Canada) (D) 4.500 03-08-15 AA 8,915 9,363,988 Note (Canada) (D) 6.375 10-12-10 AA 4,930 3,781,113 Note (Canada) (D) 6.250 06-16-15 AA 10,600 7,769,850 Quebec, Province of, Deb (Canada) (D) 5.250 10-01-13 A+ 22,160 24,051,452 Gas Utilities 0.26% Southern Union Co., Jr Sub Note Ser A 7.200 11-01-66 BB 3,355 3,073,287 Health Care Facilities 0.63% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07-15-15 B- 1,220 1,197,125 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 4,446 4,479,345 HealthSouth Corp., Gtd Sr Note (P) 10.829 06-15-14 CCC+ 1,745 1,697,012 Health Care Services 0.08% Alliance Imaging, Inc., Sr Sub Note (S) 7.250 12-15-12 B- 1,030 973,350 Page 4 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Health Care Supplies 0.11% Bausch & Lomb, Inc., Sr Note (S) 9.875 11-01-15 B- 1,295 1,314,425 Industrial Conglomerates 0.30% Grupo Kuo SAB de CV, Gtd Sr Note (Mexico) (F)(S) 9.750 10-17-17 BB- 3,675 3,454,500 Integrated Telecommunication Services 1.49% Axtel SAB de CV, Sr Note (Mexico) (F)(S) 7.625 02-01-17 BB- 5,000 5,075,000 Cincinnati Bell, Inc., Sr Sub Note (L) 8.375 01-15-14 B- 5,850 5,616,000 Citizens Communications Co., Sr Note (Mexico) (F)(S) 7.125 03-15-19 BB+ 2,770 2,520,700 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B- 4,925 4,124,688 Leisure Facilities 0.73% AMC Entertainment, Inc., Sr Sub Note 8.000 03-01-14 CCC+ 4,950 4,170,375 HRP Myrtle Beach Operations, LLC, Sr Sec Note (P)(S) 9.894 04-01-12 B+ 4,915 4,276,050 Life & Health Insurance 0.21% Symetra Financial Corp., Jr Sub Bond (S) 8.300 10-15-37 BB 2,585 2,472,992 Marine 0.33% Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (F)(L) 9.500 12-15-14 B+ 3,995 3,845,187 Metal & Glass Containers 0.97% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 5,775 5,601,750 OI European Group BV, Gtd Sr Note (Netherlands) (F)(S) 6.875 03-31-17 B+ 1,715 2,408,342 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B+ 3,200 3,312,000 Movies & Entertainment 0.23% Marquee Holdings, Inc., Sr Disc Note Ser B, Step Coupon (12.00%, 08-16-09) (O) Zero 08-15-14 CCC+ 3,595 2,624,350 Multi-Line Insurance 0.11% Sul America Participacoes SA, Bond (Brazil) (F)(S) 8.625 02-15-12 B 1,230 1,270,313 Page 5 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Oil & Gas Equipment & Services 0.25% Allis-Chalmers Energy, Inc., Sr Note 8.500 03-01-17 B 3,315 2,900,625 Oil & Gas Exploration & Production 0.18% McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 CCC+ 2,035 2,075,700 Oil & Gas Storage & Transportation 0.84% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B 7,135 7,117,162 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB- 2,510 2,624,486 Other Diversified Financial Services 4.75% Ford Motor Credit Co., LLC, Note 7.800 06-01-12 B 1,595 1,375,292 General Electric Capital Corp., Sr Bond (New Zealand) (D) 6.625 02-04-10 AAA 19,500 15,100,019 Independencia International Ltd., Gtd Sr Bond (Brazil) (F)(L)(S) 9.875 01-31-17 B 5,000 4,687,500 Inter-American Development Bank, Sr Note Ser INTL (New Zealand) (D) 7.250 05-24-12 AAA 16,285 12,783,732 Sr Note Ser MPLE (New Zealand) (D) 4.250 12-02-12 AAA 13,560 14,083,526 Orascom Telecom Finance SCA, Gtd Note (Egypt) (F)(S) 7.875 02-08-14 B- 1,735 1,619,970 Snoqualmie Entertainment Authority, Sr Sec Note (S) 9.125 02-01-15 B 2,865 2,549,850 TAM Capital Inc., Gtd Note (Cayman Islands) (F) 7.375 04-25-17 BB- 3,590 3,069,450 Packaged Foods & Meats 0.91% Minerva Overseas Ltd., Gtd Note (Cayman Islands) (F)(S) 9.500 02-01-17 B 7,890 7,278,525 Sadia Overseas Ltd., Note (Brazil) (F)(S) 6.875 05-24-17 BB 3,260 3,260,000 Paper Packaging 1.44% Graphic Packaging International, Inc., Sr Sub Note (L) 9.500 08-15-13 B- 5,550 5,230,875 Gtd Sr Note (L) 8.500 08-15-11 B- 2,100 2,026,500 Smurfit-Stone Container Corp., Sr Note 8.375 07-01-12 B- 7,990 7,510,600 Sr Note (L) 8.000 03-15-17 B- 2,265 2,004,525 Paper Products 0.47% New Page Corp., Sr Note (S) 10.000 05-01-12 B- 2,540 2,546,350 Pope & Talbot, Inc., Page 6 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Deb (G)(X) 8.375 06-01-13 CC 3,000 390,000 Sr Note (G)(L)(X) 8.375 06-01-13 CC 5,250 682,500 Verso Paper Holdings, LLC, Gtd Sr Note Ser B (L) 9.125 08-01-14 B+ 1,995 1,880,288 Publishing 0.29% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 B+ 5,620 3,315,800 Real Estate Management & Development 0.05% OMEGA Healthcare Investors, Inc., Gtd Sr Note REIT 7.000 04-01-14 BB 600 583,500 Restaurants 0.96% Dave & Buster's, Inc., Gtd Sr Note 11.250 03-15-14 CCC+ 4,974 4,526,340 Landry's Restaurants, Inc., Gtd Sr Note Ser B (L) 9.500 12-15-14 CCC+ 6,940 6,697,100 Specialized Finance 0.94% CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC+ 10,835 9,480,625 CIT Group, Inc., Sr Note 5.000 02-13-14 A- 1,750 1,498,882 Specialty Chemicals 0.31% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B+ 3,710 3,598,700 Steel 0.32% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 3,813 3,746,587 Systems Software 0.08% Vangent, Inc., Gtd Sr Sub Note 9.625 02-15-15 B- 1,285 965,356 Thrifts & Mortgage Finance 8.44% American Home Mortgage Assets, CMO-REMIC Ser 2006-6-XP IO 2.549 12-25-46 AAA 67,054 3,143,151 American Home Mortgage Investment Trust, CMO-REMIC Ser 2007-1-G IO 2.181 05-25-47 AAA 38,028 2,281,652 Banc of America Commercial Mortgage, Inc., CMO-REMIC Ser 2006-5-A4 5.414 09-10-47 AAA 11,640 11,099,907 Page 7 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Citigroup/Deutsche Bank Commercial Mortgage Trust, CMO-REMIC Ser 2005-CD1-A4 5.400 07-15-44 AAA 10,270 9,906,871 Countrywide Alternative Loan Trust, CMO-REMIC Ser 2005-59-2X IO (P) 1.383 11-20-35 AAA 40,308 1,435,961 CMO-REMIC Ser 2006-0A10-XPP IO 1.813 08-25-46 AAA 27,106 1,024,953 CMO-REMIC Ser 2006-0A8-X IO 1.949 07-25-46 AAA 51,708 2,003,699 CMO-REMIC Ser 2007-OA8-X IO 2.000 06-25-47 AAA 34,297 1,366,526 Crown Castle Towers LLC, CMO-REMIC Ser 2006-1A- F (S) 6.650 11-15-36 Ba1 3,210 2,874,748 CMO-REMIC Ctf Ser 2006-1A-G (S) 6.795 11-15-36 Ba2 3,835 3,398,692 DB Master Finance LLC, Sub Bond Ser 2006-1-M1 (S) 8.285 06-20-31 BB 500 444,629 Dominos Pizza Master Issuer, LLC, Mtg Pass Thru Ctf Ser 2007-1-M1 (S) 7.629 04-25-37 BB 5,660 4,614,926 Global Tower Partners Acquisition Partners, LLC, CMO-REMIC Sub Bond Ser 2007-1A-G (S) 7.874 05-15-37 B2 1,840 1,695,836 Greenwich Capital Commercial Funding Corp., CMO-REMIC Ser 2006-GG7-A4 6.109 07-10-38 AAA 9,865 9,787,248 GS Mortgage Securities Corp., CMO-REMIC Ser 2006-NIM3-N2 (S) 8.112 06-25-46 Baa2 676 670,019 HarborView Mortgage Loan Trust, CMO-REMIC Ser 2007-4-ES IO (G) 0.350 07-19-47 AAA 96,981 848,586 CMO-REMIC Ser 2007-6-ES IO (G) 0.343 11-19-15 AAA 67,617 507,124 CMO-REMIC Sub Bond Ser 2007-3-ES IO (G) 0.350 05-19-47 AAA 96,589 724,419 CMO-REMIC Ser 2005-8-1X IO 1.223 09-19-35 AAA 37,235 1,221,759 HarborView NIM Corp., CMO-REMIC Ser 2007-3A-N1 (Cayman Islands) (F)(S) 6.654 05-19-37 718 713,043 CMO-REMIC Ser 2007-4A-N1 (Cayman Islands) (F)(S) 6.895 07-19-37 523 521,593 Indymac Index Mortgage Loan Trust, CMO-REMIC Ser 2005-AR18-1X IO 2.154 10-25-36 AAA 92,678 2,577,595 CMO-REMIC Ser 2005-AR18-2X IO 1.911 10-25-36 AAA 103,244 2,581,111 Luminent Mortgage Trust , CMO- REMIC Ser 2006-1-X IO 2.336 04-25-36 AAA 27,854 957,492 SBA CMBS Trust, CMO-REMIC Sub Bond Ser 2006-1A-H (S) 7.389 11-15-36 Ba3 2,370 2,123,520 CMO-REMIC Sub Bond Ser 2006-1A-J (S) 7.825 11-15-36 B1 2,015 1,804,664 Suntrust Adjustable Rate Mortgage Loan Trust, Page 8 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) CMO-REMIC Ser 2007-2-4A1 5.742 04-25-37 AAA 10,710 10,613,370 WAMU Mortgage Pass-Through Certificates, CMO-REMIC 2007-0A4-XPPP IO 0.562 04-25-47 Aaa 97,335 1,642,530 CMO-REMIC Ser 2007-0A6-1XPP IO 0.626 07-25-47 Aaa 131,047 1,719,991 CMO-REMIC Ser 2007-0A5-1XPP IO 0.701 06-25-47 Aaa 227,274 2,840,930 Wells Fargo Mortgage-Backed Securities Trust, CMO-REMIC Ser 2006-AR12-1A1 6.024 09-25-36 Aaa 10,979 11,049,119 Tobacco 0.58% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B 6,670 6,770,050 Wireless Telecommunication Services 2.15% Centennial Communications Corp., Sr Note (L) 10.000 01-01-13 CCC+ 6,955 6,711,575 Digicel Group, Ltd., Sr Note (Bermuda) (F)(S) 8.875 01-15-15 Caa2 3,620 3,167,500 Grupo Iusacell SA de CV, Sr Sec Note (Mexico) (F)(G)(S) 10.000 12-31-13 CCC- 2,118 1,799,972 Rogers Cable, Inc., Sr Sec Note (Canada) (D) 7.250 12-15-11 BBB- 6,750 7,410,907 Rural Cellular Corp., Sr Sub Note (P) 8.989 11-01-12 CCC 3,405 3,439,050 Sr Sub Note (P) 8.124 06-01-13 CCC 2,430 2,454,300 Interest Maturity Credit Par value Issuer rate date rating (A) Value Capital preferred securities 0.11% (Cost $1,351,350) Gas Utilities 0.11% KN Capital Trust I, 8.56% 8.560 04-15-27 B $1,320 1,320,000 Issuer Shares Value Common stocks 1.88% (Cost $16,872,916) Airlines 0.13% Northwest Airlines Corp. (I) 112,304 1,508,243 Casinos & Gaming 0.06% Fontainebleau Las Vegas (B)(I) 67,568 689,194 Page 9 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Communications Equipment 0.01% COLT Telecom Group SA (Luxembourg) (F) 31,242 101,599 Gold 0.88% Newmont Mining Corp. 200,000 10,234,000 Integrated Telecommunication Services 0.14% Chunghwa Telecom Co., Ltd. ADR (Taiwan) (F) 29,195 716,445 Deutsche Telekom AG ADR (Germany) (F) 8,253 155,899 Manitoba Telecom Services, Inc. (Canada) (F) 910 38,240 Versatel Telecom International NV (Netherlands) (F)(I) 590,005 670,651 Precious Metals & Minerals 0.64% Silver Standard Resources, Inc. (Canada) (F)(I) 201,828 7,491,855 Wireless Telecommunication Services 0.02% USA Mobility, Inc. 25,267 265,303 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.00% $0 (Cost $968,602) Marine 0.00% 0 Pacific & Atlantic Holdings, Inc. (B)(G)(I) CCC 100,913 0 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.62% (Cost $7,627,610) Casinos & Gaming 0.40% Great Canadian Gaming Corp. Tranche B (Fac LN318112), 02-14-14 (Canada) (F) B+ 4,901 4,630,973 Health Care Supplies 0.22% Bausch & Lomb, Inc. Tranche EU BOL(Fac LN3362716), 06-26-15 BB+ 1,140 1,661,454 IM U.S. Holdings, LLC Tranche (Fac LN3445060), 06-26-15 B- 1,095 936,225 Page 10 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 17.77% (Cost $198,055,429) Government U.S. 4.11% United States Treasury, Bond (L) 9.250% 02-15-16 AAA $8,600 12,156,238 Bond (L) 8.125 08-15-19 AAA 5,225 7,274,182 Note (L) 4.875 08-15-16 AAA 8,795 9,747,331 Note (L) 4.750 05-15-14 AAA 6,000 6,655,782 Note (L) 4.250 11-15-13 AAA 11,015 11,924,597 Government U.S. Agency 13.66% Federal Home Loan Mortgage Corp., CMO REMIC 3154-PM 5.500 05-15-34 AAA 13,002 13,176,214 CMO REMIC 3228-PL (G) 5.500 10-15-34 AAA 25,320 25,774,157 Federal National Mortgage Assn., 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 5,983 6,116,456 30 Yr Pass Thru Ctf 6.000 09-01-37 AAA 5,924 6,055,690 30 Yr Pass Thru Ctf 6.000 01-01-37 AAA 16,258 16,621,019 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 18,579 18,694,483 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 9,571 9,630,898 30 Yr Pass Thru Ctf 5.500 07-01-37 AAA 5,806 5,842,464 30 Yr Pass Thru Ctf 5.499 03-01-37 AAA 8,416 8,488,906 30 Yr Pass Thru Ctf 5.000 12-01-22 AAA 16,827 17,013,201 CMO-REMIC Ser 2006-117-PD 5.500 07-25-35 AAA 16,925 17,068,551 CMO-REMIC Ser 2006-65 TE 5.500 05-25-35 AAA 6,470 6,508,729 CMO-REMIC Ser 2006-84-MP 5.500 08-25-35 AAA 7,905 7,973,617 Issuer Shares Value Warrants 0.05% (Cost $609,821) Broadcasting & Cable TV 0.00% Virgin Media, Inc. (I) 28,043 5,889 Diversified Metals & Mining 0.05% New Gold, Inc. (Canada) (F)(I) 296,000 526,289 Page 11 John Hancock Strategic Income Fund Securities owned by the Fund on February 29, 2008 (unaudited) Number of Exercise Expiration Issuer Contracts Price Date Value Purchased Options 0.74% (Cost $8,067,422) Options - Calls 0.74% Comcast (Call) 7,000 25.00 January 10 1,540,000 Currency CAD (Call) 55,213,000 1.10 July 08 159,670 Currency CAD (Call) 27,607,000 1.30 January 10 164,572 Currency CAD (Call) 27,607,000 1.30 January 10 164,572 Currency CAD (Call) 137,000,000 1.30 February 10 878,306 Currency EUR (Call) 5,520,000 1.20 February 09 313,635 US Treasury Curve (Call) 500,000,000 0.97 January 10 2,743,000 US Treasury Curve (Call) 500,000,000 1.01 January 10 2,628,500 Interest Par value Issuer, description, maturity date rate Value Short-term investments 9.52% (Cost $110,757,261) Joint Repurchase Agreement 2.40% Joint Repurchase Agreement transaction with Barclays Plc dated 2-29-08 at 1.800% to be repurchased at $27,948,192 on 3-3-08, collateralized by $16,289,508 U.S. Treasury Inflation Indexed Bond, 3.875%, due 4-15-29 (valued at $28,502,880, including interest) 1.800% 27,944 27,944,000 Interest rate Shares Cash Equivalents 7.12% John Hancock Cash Investment Trust (T)(W) 3.42% (Y) 82,813,261 82,813,261 Total investments (Cost $1,206,076,152)  106.12% Liabilities in excess of other assets (6.12%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 12 John Hancock Strategic Income Fund Notes to Schedule of Investments February 29, 2008 (unaudited) ADR American Depositary Receipt Gtd Guaranteed MTN Medium Team Notes IO Interest only (carries notional principal amount) REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $689,194 or 0.06% of the Fund's net assets as of February 29, 2008. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of February 29, 2008. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $156,120,658 or 13.42% of the Fund's net assets as of February 29, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (X) Non-income-producing, issuers are in bankruptcy and are in default of interest payments. The aggregate value of these bonds is $1,072,500 or 0.09% of the Fund's net assets. (Y) Represents current yield as of February 29, 2008.  The cost of investments owned on February 29, 2008, including short-term investments, for federal income tax purposes was $1,210,662,703. Gross unrealized appreciation and depreciation of investments aggregated $67,623,864 and $43,685,535, respectively, resulting in net unrealized appreciation of $23,938,329. Notes to Schedule of Investments - Page 1 John Hancock Strategic Income Fund Financial futures contracts February 29, 2008 (unaudited) Number of Unrealized Open contracts contracts Position Expiration Depreciation U.S. Treasury 10-Year Note 277 Short Jun 08 ($432,458) Financial futures contracts John Hancock Strategic Income Fund Forward foreign currency exchange contracts February 29, 2008 (unaudited) Unrealized Principal amount Appreciation Currency covered by contract Settlement date (depreciation) BUYS Australian Dollar $246,340,500 Mar 08 $5,211,482 Canadian Dollar $119,083,030 Mar 08 3,342,733 Euro $56,050,000 Mar 08 2,380,106 Pound Sterling $33,548,600 Mar 08 1,284,224 Japenese Yen $14,077,480,514 Mar 08 3,645,371 New Zealand Dollar $58,827,170 Mar 08 886,449 $16,750,365 SELLS Australian Dollar $229,990,400 Mar 08 ($5,117,194) Canadian Dollar $364,008,446 Mar 08 (11,186,458) Euro $141,364,000 Mar 08 7,914,831 Pound Sterling $40,930,500 Mar 08 (516,364) New Zealand Dollar $134,290,000 Mar 08 (3,975,377) ($12,880,562) Forward foreign currency exchange contracts John Hancock Strategic Income Fund Summary of written options outstanding on February 29, 2008 (unaudited) Written options for the nine months ended February 29, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period 110,631,129 $687,381 Options written 196,932,609 1,470,870 Options closed (90,110,500) (466,637) Options expired (69,035,338) (816,285) Options exercised (148,417,900) (875,329) Outstanding, end of period Summary of written options Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Forward foreign currency contracts The Fund may enter into forward foreign currency contracts as a hedge against the effect of fluctuations in currency exchange rates. A forward foreign currency exchange contract involves an obligation to purchase or sell a specific currency at a future date at a set price. The aggregate principal amounts of the contracts are marked to market daily at the applicable foreign currency exchange rates. Any resulting unrealized gains and losses are included in the determination of the Funds net asset value. The Fund records realized gains and losses at the time the forward foreign currency exchange contracts are closed out. Risks may arise upon entering these contracts from the potential inability of counterparties to meet the terms of the contracts and from unanticipated movements in the value of a foreign currency relative to the U.S. dollar. These contracts involve market or credit risk in excess of the unrealized gain or loss reflected in the Funds Statement of Assets and Liabilities. The Fund may also purchase or sell forward contracts to facilitate the settlement of foreign currency denominated portfolio transactions, under which it intends to take delivery of the foreign currency. Such contracts normally involve no market risk if they are offset by the currency amount of the underlying transactions. Notes to Schedule of Investments - Page 2 Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Notes to Schedule of Investments - Page 3 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Strategic Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 23, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 23, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: April 23, 2008
